Citation Nr: 0714674	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to March 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Pursuant to the veteran's request, the appellant testified at 
a Board Video Conference hearing before the undersigned 
Acting Veterans Law Judge in March 2007.  The transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.

3.  The veteran does not suffer from an acquired psychiatric 
disorder, to include PTSD, which can be related to his period 
of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West Supp. 2002); 38 C.F.R. § 3.304(f) (1998); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a March 2002 
letter.  In the notice, the veteran was informed of the type 
of evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also specifically informed that he should provide a 
complete detailed description of in-service traumatic events 
that produced his PTSD, to include names of those involved, 
dates and places during which the incidents occurred, etc.  
The veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the 
issues of service connection for PTSD, in the absence of 
evidence of any findings attributable to this condition 
during service or for many years thereafter, or competent 
medical evidence that links the conditions to service, such 
an examination is not required under 38 C.F.R. 
§ 3.159(c)(4)(A).   



Factual Background

Review of the veteran's service medical records show no 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  A December 1982 report shows that the 
veteran was being counseled for driving under the influence 
and marijuana possession.  The clinician noted that the 
veteran had a long record of alcohol and drug related 
problems since entering active duty.  The veteran was 
discharged from active duty as a rehabilitative failure due 
to alcohol abuse.  

The veteran's DD 214, shows that the veteran was discharged 
with "under honorable conditions."  His service personnel 
records document multiple offenses requiring disciplinary 
action, to include falsifying an identification card and an 
unauthorized absence.  A November 1981 report reflects that 
the veteran was instructed that a continuation of his past 
performance might disqualify him from receiving an honorable 
discharge.  He was warned that further misconduct might 
result in reprocessing for administrative discharge. 

Post-service medical records starting in 2001, recorded a 
long history of alcohol and substance abuse, and depression.  

In a statement dated in May 2002, the veteran described 
witnessing an incident that occurred when a fuel tank was 
accidentally dropped from an EA6B aircraft assigned to 
Squadron VAQ 130.  The incident resulted in injuries to two 
shipmates.  The veteran identified the names of the men 
involved.  He stated that the accident took place while 
stationed at Whidbey Island, WA. 

An April 2003 medical record shows that the veteran reported 
a history of witnessing an accident during service.  A 
January 2004 private medical report reflects a diagnosis of 
PTSD.  The veteran's stressors were identified as finances 
and child issues.  A medical statement received in June 2006, 
shows that the veteran was in receipt of psychological 
treatment for service related disabilities.  The clinician 
specifically indicated that the veteran developed chronic 
PTSD in service.

In support of his claim, in January 2004, the veteran 
submitted witness statements from his sister and D.K.K., a 
long time acquaintance of the veteran.  His sister noted  
that following the in-service incident witnessed by the 
veteran, he developed a drinking problem and became 
withdrawn.  D.K.K. stated that the veteran was traumatized by 
an accident he witnessed in service that involved the release 
of a fuel tank that fell on other crewmen.  As a result, he 
developed a drinking problem, along with other psychiatric 
symptoms.  

In July 2006, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided a response to a search for 
records from January 1983, which revealed that  the command 
history for the VAQ-130 and the 1983 command history for the 
Naval Air Station (NAS) Whidbey Island, Oak Harbor, 
Washington, did not document a stressor as described by the 
veteran.   

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 
3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

On the issue of the occurrence of a stressor during service 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

Analysis

On the record, there is a diagnosis of PTSD by a private 
health-care provider.  Although the record contains a 
diagnosis of PTSD, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for PTSD to be awarded.  There must be 
evidence establishing the occurrence of the in-service 
stressor and medical evidence to link the stressor to the 
current diagnosis. 

As the service records do not show, nor does the veteran 
contend, that he engaged in combat, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b).  
Therefore, his statements alone are insufficient to establish 
the occurrence of an in-service stressor.  Also, as the 
veteran did not engage in combat, credible supporting 
evidence of the actual occurrence of an in service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).

The veteran claims that he currently suffers from PTSD as a 
result of witnessing an accident that injured other 
servicemen, when a fuel tank was accidentally dropped from an 
EA6B.  He has stated that the incident occurred while 
stationed in the NAS Whidbey Island.  The July 2006 USASCRUR 
response for records search revealed that for January 1983 
the command history for the VAQ-130 and the 1983 command 
history for the NAS Whidbey Island, Oak Harbor, Washington, 
did not document a stressor as described by the veteran.  
Additionally, the service medical records and the service 
personnel records are negative for any finding indicative of 
the occurrence of an incident as described by the veteran.  
Rather the service personnel records reflect numerous 
instances of disciplinary action throughout the veteran's 
service period, which ultimately resulted in his discharge 
from active duty "under honorable conditions." The record 
clearly indicates that this reported stressor cannot serve as 
the basis for a grant of service connection for PTSD.

To the extent that the veteran, his wife, his sister and 
D.K.K. contend that the veteran has PTSD as related to his 
experiences in service, where as here, the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required to support the claim.  
The veteran as a lay person is not competent to offer a 
medical diagnosis or opinion and consequently the statements 
do not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
claimed in-service stressors occurred, the Board rejects the 
current diagnosis of PTSD as related to service.  Without 
credible supporting evidence that the claimed in-service 
stressors, the current diagnosis of PTSD can not be linked to 
service as claimed.  

Additionally, there is no indication that any psychiatric 
disorder manifested itself during his period of active duty.  
The service medical records contain no complaints of a 
psychiatric nature, and the records are completely silent as 
to any treatment for a psychiatric disorder.  Nor is there 
any indication that a psychiatric disability, such as 
depression, manifested to a compensable degree within one 
year after his separation from service.  In fact, depression 
was not diagnosed until, at the earliest, 2001, over 18 years 
after his discharge from service.  Therefore, there is no 
support in the record for the award of service connection for 
an acquired psychiatric condition on a direct or presumptive 
basis.  Moreover, there is no competent medical evidence that 
causally links an acquired psychiatric disorder to service.  

For these reasons, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


